DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: a header section, comprising: a coil disposed proximate to ,c outer face of the header section wherein the coil is configured to inductively couple to a an inverted F antenna (IFA) disposed proximate to the coil and further from the outer face of the header section than the coil, wherein the IFA comprises a grounding section, a feed section, a first radiating section, and a second radiating section, the first radiating section coupling the grounding section to the feed section.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the second radiating section is disposed in a plane parallel to the coil and perpendicular to the first radiation section.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the IFA is not conformal to the header section.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the IFA is configured to couple electromagnetic radiation to the coil.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the header section further comprising an epoxy fill capsulatinq the coil and the IFA.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the IFA is disposed at a distance to the coil selected to enhance an effective radiation property of the IFA.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the effective radiation property is an antenna directivity.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the antenna directivity is greater than 5 dBi when the implantable medical 4 154203669.3Application No. 17/474,023Docket No.: 0662458075US2 device is implanted at a depth of 3 cm, the implantable medical device transmits a signal at a Bluetooth channel.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the effective radiation property is an antenna gain or an antenna half power beam width.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the effective radiation property is an antenna bandwidth.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the antenna bandwidth corresponds to a bandwidth in which the return loss is less than 10 dB.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the bandwidth in which the return loss is less than 10 dB corresponds to a bandwidth including a frequency range between 2.4 GHz to 2.4835 GHz.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: receiving an electrical signal at a feed point of an inverted F antenna (IFA), wherein the IFA is disposed in a header section of the implantable medical device; converting, at the IFA, the electrical signal to electromagnetic radiation; 5 154203669.3Application No. 17/474,023Docket No.: 0662458075US2 coupling the electromagnetic radiation to a coil disposed proximate to an outer face of the header section wherein the coil is configured to inductively couple to a wireless power transmitter; and, radiating, by the coil, the electromagnetic radiation towards the outer face of the header section, wherein the coil enhances a radiation property of the electromagnetic radiation.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: receiving, at the coil, an electromagnetic signal transmitted by the external device; and, coupling the electromagnetic signal to a radiating section of the IFA.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the electrical signal transports data to and from a control circuit disposed in a body section of the implantable medical device, wherein the data conforms to a Bluetooth or Bluetooth Low Energy communication protocol.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the device a mobile phone configured to transmit and receive electromagnetic signals conforming to a Bluetooth or Bluetooth Low Energy communication standard.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein a first property of the electromagnetic radiation radiated by the coil towards the outer face of the header section is based on a second property of the electromagnetic radiation coupled to the coil from the IFA.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the first property is at least one of a gain, or a bandwidth and the second 6 154203669.3Application No. 17/474,023Docket No.: 0662458075US2 property is based on at least one of a distance between the IFA and the coil a number of turns of the coil.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the coil is configured to radiate electromagnetic radiation toward the outer face of the header section.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,147,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,147,974 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein an effective radiation property of the IFA is enhanced by a number or an orientation of a therapy lead of the implantable medical device.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845